In an action for separation, the appeal is by the defendant wife, as limited by her brief, from so much of an order of the Supreme Court, Kings County, dated March 11, 1968, as awarded custody of the infant son of the parties to plaintiff and awarded defendant $30 a week for support of herself and the infant daughter of the parties. Order affirmed insofar as appealed from, without costs. In our opinion, the Special Term did not abuse its discretion in continuing temporary custody of the infant son in plaintiff and in fixing the amount for support of plaintiff and the infant daughter at the rate previously fixed by the support order of the Family Court. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.